Title: From John Adams to Joseph Delaplaine, 5 January 1817
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy Jan. 5. 1817

I have recd your Letter of 24th. of Decr. with the Pamphlet. I am Sorry to see in our American Reviewes an affectation of imitating European Reviewers. They generally discover an unnatural Appetite for Sour Plums: more Sagacity in discovering little faults than great Merits.
I will now for a Moment undertake the Office of  a Critic, not for publication: but between you and me.
In my Opinion you have placed the Chariot of Phaeton before his Horses.
You ought to have begun with James Otis Samuel Adams and Oxenbridge Thatcher in Boston; Governor Trumbull and Roger Sherman of Connecticutt Ward & Hopkins of Rhode Island, Generals Sullivan and Whippl of New Hampshire William Livingston and John Jay in New York; John Dickinson and Benjamin Rush in Pensilvania, Macklain and Rodney of Delaware; Johnson and Chase of Meriland; Richard Henry Lee and Patrick Henry of Virginia Caswell Hooper and Hews of North Carolina Gadsden and John Rutledge of South Carolina
I am, Sir your most humble Servant
John Adams